       Case 2:19-cv-01674-CL     Document 157     Filed 07/30/21   Page 1 of 3




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                             PENDLETON DIVISION




HENRY ALEXANDER TOWNSEND,                                 Case No. 2:19-cv-01674-CL
                                                           OPINION AND ORDER
             Plaintiff,

      vs.

GREGG JONES, Office of Population
Management; et al.

             Defendants.


AIKEN, District Judge:

      United States Magistrate Judge Mark Clarke issued his Findings and

Recommendation (“F&R”) (doc. 135) in this case on March 25, 2021. In the F&R,

Judge Clarke recommended that plaintiff’s Motion for Partial Summary Judgment

(doc. 40), Dispositive Motion (doc. 95), and Motion for Temporary Restraining Order

(doc. 126) be denied and that defendants’ Motion for Summary Judgment (doc. 101)

be granted in part and denied in part. The matter is now before the Court pursuant

to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b).



Page 1 – OPINION AND ORDER
           Case 2:19-cv-01674-CL       Document 157        Filed 07/30/21      Page 2 of 3




       The parties filed timely objections. Docs. 138, 140. Accordingly, the Court must

“make a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); Fed.

R. Civ. P. 72(b)(3); Dawson v. Marshall, 561 F.3d 930, 932 (9th Cir. 2009); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Having reviewed plaintiffs’ Objections (doc. 140) and pertinent portions of the

record de novo, the Court concludes that they do not provide a basis to modify or reject

the F&R. Defendants object only to Judge Clarke’s conclusions with respect to

plaintiff’s § 1983 claim against defendant Naima Chambers-Smith for failure to

protect plaintiff from a March 3, 2018 assault. In their summary judgment motion,

defendants argued “[b]ecause Chambers-Smith did not begin working for the Oregon

Department of Corrections (ODOC) until May 15, 2018, she could not have been

personally involved in failing to prevent Plaintiff’s March 3, 2018 assault.” Doc. 101

at 13. The Court agrees that Chambers-Smith cannot have been personally involved

in any failure to protect plaintiff from an assault that took place before she was

employed by ODOC at TCRI. Therefore, defendants are entitled to summary

judgment on this claim. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989)

(“Liability under section 1983 arises only upon a showing of personal participation

[in the alleged deprivation of rights] by the defendant.”).1




       1 To clarify, the Court adopts Judge Clarke’s recommendations with respect to plaintiff’s other
claims against Chambers-Smith, so his § 1983 claim against her for failure to protect him from the
June 7, 2018 assault survives summary judgment.



Page 2 – OPINION AND ORDER
       Case 2:19-cv-01674-CL    Document 157    Filed 07/30/21   Page 3 of 3




      Having reviewed the F&R and record, the Court finds no error in the

remainder of Judge Clarke’s findings or analysis. Accordingly, the Court ADOPTS

the F&R (doc. 135) with the modification discussed above.

      IT IS SO ORDERED.

                  30th day of July 2021.
      Dated this _____




                                  /s/Ann Aiken
                           __________________________
                                   Ann Aiken
                           United States District Judge




Page 3 – OPINION AND ORDER
